Exhibit 10.1

 



Renovacare, inc.

 

Executive Services CONSULTING AGREEMENT

 

This Executive Services Consulting Agreement (this “Agreement”) is dated July 1,
2019, by and between RenovaCare, Inc., a Nevada corporation (the “Company”), and
Rodney L. Sparks, an individual having his place of business at 132 Dally Court,
Dripping Springs, Texas (“Consultant”).

 

Recitals:

 

A.        The Company wishes to engage Consultant to provide consulting services
on the terms set forth on Exhibit A, attached hereto and incorporated herein in
full (collectively, the “Services”), and Consultant is willing to provide the
Services on such terms; and

 

B.        Since the introduction of the parties there have been various
discussions, negotiations, understandings and agreements between them relating
to the terms and conditions of the Services and, correspondingly, that it is
their intention by the terms and conditions of this Agreement to hereby replace,
in their entirety, all such prior agreements, discussions, negotiations and
understandings with respect to the Services to be provided, all in accordance
with the terms and conditions of this Agreement.

 

Accordingly, the Company and the Consultant agree as follows:

 

1.                  Consulting Relationship. During the term of this Agreement,
Consultant will provide consulting Services to the Company as described in
Exhibit A hereto. Consultant represents that Consultant is duly licensed (as
applicable) and has the qualifications, the experience and the ability to
properly perform the Services.

 

2.                  Fees and Benefits. As consideration for the Services to be
provided by Consultant and other obligations, the Company shall pay to
Consultant the amounts specified in Exhibit B attached hereto and incorporated
herein in full, at the times specified therein. Consultant acknowledges and
agrees that Consultant shall have only such benefits as are specified in Exhibit
B hereto.

 

3.                  Expenses. Consultant shall not be authorized to incur on
behalf of the Company any expenses and will be responsible for all expenses
incurred while performing the Services except as expressly specified in
Exhibit C hereto unless otherwise agreed to by the Company’s Chief Executive
Officer, Chief Operating Officer, or Chief Financial Officer, which consent
shall be evidenced in writing for any such expenses in excess of $500. As a
condition to receipt of reimbursement, Consultant shall be required to submit to
the Company reasonable evidence that the amount involved was both reasonable and
necessary to the Services provided under this Agreement.

 

4.                  Term and Termination. Consultant shall serve as a consultant
to the Company commencing on the Effective Date (as defined below) and shall
cease to provide such Services on the date that this Agreement is terminated as
provided below (the “Consulting Period”):

 



1

 

 

This Agreement shall terminate (i) on a date which is 5 Business Days’ following
the date of written notice by either party to this Agreement terminating this
Agreement. or (ii) at any time by the mutual written consent of the Consultant
and the Company. In the event of such termination, Consultant shall be paid for
any portion of the Services that have been performed prior to the date of
termination. For purposes of this Agreement, the term “Business Day” means any
day on which the New York Stock Exchange is open for business.

 

Termination off this Agreement shall constitute the Consultant’s notice of
resignation from any and all directorships, officerships, or other positions
held in the Company.

 

5.                  Independent Contractor. Consultant’s relationship with the
Company will be that of an independent contractor and not that of an employee.

 

6.                  Method of Provision of Services. Consultant shall provide
the Services primarily from his place of business in Texas, and from time to
time, as required, in the Company’s offices in the United States and in Canada.

 

(a)               No Authority to Bind Company. Consultant acknowledges and
agrees that Consultant has no authority to enter into contracts that bind the
Company or create obligations on the part of the Company without the prior
written authorization of the Company.

 

(b)               Taxes; Indemnification. Consultant shall have full
responsibility for all applicable taxes for all compensation paid to Consultant
or its Assistants under this Agreement, including any withholding requirements
that apply to any such taxes, and for compliance with all applicable labor and
employment requirements with respect to Consultant’s self-employment, sole
proprietorship or other form of business organization. Consultant agrees to
indemnify, defend and hold the Company harmless from any liability for, or
assessment of, any claims or penalties or interest with respect to such taxes,
labor or employment requirements, including any liability for, or assessment of,
taxes imposed on the Company by the relevant taxing authorities with respect to
any compensation paid to Consultant or its Assistants or any liability related
to the withholding of such taxes.

 

7.                  Supervision of Consultant’s Services. All of the services to
be performed by Consultant, including but not limited to the Services, will be
as agreed between Consultant and the Company’s Chief Executive Officer or Chief
Operating Officer. Consultant will be required to report to the Company’s Chief
Executive Officer or Chief Operating Officer concerning the Services performed
under this Agreement. The nature and frequency of these reports will be left to
the discretion of the Chief Operating Officer.

 

8.                  Consulting or Other Services for Competitors. Consultant
represents and warrants that Consultant does not presently perform or intend to
perform, during the term of the Agreement, consulting or other services for, or
engage in or intend to engage in an employment relationship with, companies
whose businesses or proposed businesses in any way involve products or services
which would be competitive with the Company’s products or services, or those
products or services proposed or in development by the Company during the term
of the Agreement (except for those companies, if any, listed on Exhibit C
hereto). If, however, Consultant decides to do so, Consultant agrees that, in
advance of accepting such work, Consultant will promptly notify the Company in
writing, specifying the organization with which Consultant proposes to consult,
provide services, or become employed by and to provide information sufficient to
allow the Company to determine if such work would conflict with the terms of
this Agreement, including the terms of the Confidentiality Agreement (defined
below), the interests of the Company or further services which the Company might
request of Consultant. If the Company determines that such work conflicts with
the terms of this Agreement, the Company reserves the right to terminate this
Agreement immediately. Except as provided herein, the Services shall not be
performed for the Company at the facilities of a third party or using the
resources of a third party.

 



-2-

 

 

9.                  Confidential Information and Invention Assignment Agreement.
As a condition to the Consultant’s engagement pursuant to this Agreement,
Consultant shall sign, or has signed, a Confidential Information and Invention
Assignment Agreement in the form set forth as Exhibit D hereto (the
“Confidentiality Agreement”), on or before the date Consultant begins providing
the Services.

 

10.              Conflicts with this Agreement. Consultant represents and
warrants that he is not under any pre-existing obligation in conflict or in any
way inconsistent with the provisions of this Agreement. Consultant represents
and warrants that Consultant’s performance of all the terms of this Agreement
will not breach any agreement to keep in confidence proprietary information
acquired by Consultant in confidence or in trust prior to commencement of this
Agreement. Consultant warrants that Consultant has the right to disclose and/or
or use all ideas, processes, techniques and other information, if any, which
Consultant has gained from third parties, and which Consultant discloses to the
Company or uses in the course of performance of this Agreement, without
liability to such third parties. Notwithstanding the foregoing, Consultant
agrees that Consultant shall not bundle with or incorporate into any deliveries
provided to the Company herewith any third party products, ideas, processes, or
other techniques, without the express, written prior approval of the Company.
Consultant represents and warrants that Consultant has not granted and will not
grant any rights or licenses to any intellectual property or technology that
would conflict with Consultant’s obligations under this Agreement. Consultant
will not knowingly infringe upon any copyright, patent, trade secret or other
property right of any former client, employer or third party in the performance
of the Services.

 

11.              Trading In the Company’s Securities. Consultant acknowledges
that the Company is a U.S. “public” company with its common stock currently
quoted for trading on the OTC Markets Group Inc. Pink Sheets. As the Company’s
independent contractor, the Consultant acknowledges that he may have access to
certain material, non-public information of the Company that, if used in
connection with any transaction in the Company’s securities, could constitute a
violation of the securities laws of the United States. As such, the Consultant
agrees that he shall not engage, directly or indirectly, in any transactions in
the Company’s securities on the basis of any such information, including, but
not limited to, providing any other individual with such information.
Additionally, the Consultant acknowledges and agrees that in order to sell any
Company securities he owns he may be required to enter into an insider trading
plan that complies with the requirements of, among others, Rule 10b-1 of the
Securities Act. Without limiting the foregoing, the Consultant agrees that
during the term of this Agreement he will not, and will not direct any broker,
dealer or other individual on his behalf, to engage in any transactions related
to the Company’s securities except in compliance with applicable laws.

 



-3-

 

 

12.              Miscellaneous.

 

(a)       Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties relating to the subject matter herein and
supersedes all prior or contemporaneous discussions, understandings and
agreements, whether oral or written, between them relating to the subject matter
hereof.

 

(b)       Further assurances. The Parties will from time to time after the
execution of this Agreement make, do, execute or cause or permit to be made,
done or executed, all such further and other acts, deeds, things, devices and
assurances in law whatsoever as may be required to carry out the true intention
and to give full force and effect to this Agreement.

 

(c)       Amendments and Waivers. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, shall be effective
unless in writing signed by the parties to this Agreement. No delay or failure
to require performance of any provision of this Agreement shall constitute a
waiver of that provision as to that or any other instance.

 

(d)       Successors and Assigns. Except as otherwise provided in this
Agreement, this Agreement, and the rights and obligations of the parties
hereunder, will be binding upon and inure to the benefit of their respective
successors, assigns, heirs, executors, administrators and legal representatives.
The Company may assign any of its rights and obligations under this Agreement.
No other party to this Agreement may assign, whether voluntarily or by operation
of law, any of its rights and obligations under this Agreement, except with the
prior written consent of the Company.

 

(e)       Notices. Any notice, demand or request required or permitted to be
given under this Agreement shall be in writing and shall be deemed sufficient
when delivered personally or by overnight courier or sent by email, or 48 hours
after being deposited in the U.S. mail as certified or registered mail with
postage prepaid, addressed to the party to be notified at such party’s address
as set forth on the signature page to this Agreement, as subsequently modified
by written notice, or if no address is specified on the signature page, at the
most recent address set forth in the Company’s books and records.

 

(f)       Severability. If one or more provisions of this Agreement are held to
be unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.

 

(g)       Construction. This Agreement is the result of negotiations between and
has been reviewed by each of the parties hereto and their respective counsel, if
any; accordingly, this Agreement shall be deemed to be the product of all of the
parties hereto, and no ambiguity shall be construed in favor of or against any
one of the parties hereto.

 



-4-

 

 

(h)       Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, and all of which together shall constitute one and the same agreement.
Execution of a facsimile or scanned copy will have the same force and effect as
execution of an original, and a facsimile or scanned signature will be deemed an
original and valid signature.

 

(i)       Electronic Delivery. The Company may, in its sole discretion, decide
to deliver any documents related to this Agreement or any notices required by
applicable law or the Company’s Certificate of Incorporation or Bylaws by email
or any other electronic means. Consultant hereby consents to (i) conduct
business electronically (ii) receive such documents and notices by such
electronic delivery and (iii) sign documents electronically and agrees to
participate through an on-line or electronic system established and maintained
by the Company or a third party designated by the Company.

 

(j)       Currency. Unless otherwise stipulated, all payments required to be
made pursuant to the provisions of this Agreement and all money amount
references contained herein are in lawful currency of the United States.

 

(k)       Voluntary Execution. Consultant certifies and acknowledges that
Consultant has carefully read all of the provisions of this Agreement, that
Consultant understands and has voluntarily accepted such provisions, and that
Consultant will fully and faithfully comply with such provisions.

 

(l)       Public Comment.  The Consultant, during the Consulting Period and at
all times thereafter, shall not make any derogatory comment concerning the
Company or any of its current or former directors, officers, stockholders or
employees.  Similarly, the then current (i) members of the Board and (ii)
members of the Company's senior management shall not make any derogatory comment
concerning the Consultant. Notwithstanding anything to the contrary herein, the
Consultant understands that nothing in this Agreement restricts or prohibits the
Consultant from initiating communications directly with, responding to any
inquiries from, providing testimony before, providing confidential information
to, reporting possible violations of law or regulation to, or from filing a
claim or assisting with an investigation directly with a self-regulatory
authority or a government agency or entity (collectively, “Government
Agencies"), or from making other disclosures that are protected under the
whistleblower provisions of state or federal law or regulation, and pursuant to
18 USC § 1833(b), an individual may not be held liable under any criminal or
civil federal or state trade secret law for disclosure of a trade secret: (i)
made in confidence to a government official, either directly or indirectly, or
to an attorney, solely for the purpose of reporting or investigating a suspected
violation of law or (ii) in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.  Additionally, an
individual suing an entity for retaliation based on the reporting of a suspected
violation of law may disclose a trade secret to the individual's attorney and
use the trade secret information in the court proceeding, so long as any
document containing the trade secret is filed under seal and the individual does
not disclose the trade secret except pursuant to court order.  Nothing in this
Agreement is intended to conflict with 18 USC § 1833(b) or create liability for
disclosures of trade secrets that are expressly allowed by 18 USC § 1833(b).

 



-5-

 

 

(m)       Advice of Counsel. Consultant acknowledges THAT, IN EXECUTING THIS
AGREEMENT, Consultant Has HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT
LEGAL COUNSEL, AND Consultant Has read and understands ALL OF THE TERMS AND
PROVISIONS OF THIS AGREEMENT. THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY
PARTY BY REASON OF THE DRAFTING OR PREPARATION HEREOF.

 

(n)       Effective Date. Regardless of the date on which this Agreement is
executed by the parties hereto, the effective date of this Agreement is June 1,
2019.

 

(o)       Non-Competition. Non-Competition and Non-Solicitation and
Non-Circumvention.

 

(i)       Non-Competition. Except as authorized by the Company’s Board of
Directors, during the Consulting Period and for a period of twelve (12) months
thereafter, the Consultant will not (except as an officer, director,
stockholder, employee, agent or consultant of the Company or any subsidiary or
affiliate thereof) either directly or indirectly, whether or not for
consideration, (i) in any way, directly or indirectly, solicit, divert, or take
away the business of any person who is or was a customer of the Company, or in
any manner influence such person to cease doing business in part or in whole
with Company; (ii) engage in a Competing Business; or (iii) except for
investments or ownership in public entities, mutual funds and similar
investments, none of which constitute more than 5% of the ownership (provided
such ownership interest is acquired solely for investment purposes) or control
of such entities, own, operate, control, finance, manage, advise, be employed by
or engaged by, perform any services for, invest or otherwise become associated
in any capacity with any person engaged in a Competing Business; or (iv) engage
in any practice the purpose or effect of which is to intentionally evade the
provisions of this covenant. For purposes of this section, “Competing Business”
means any company or business which is engaged directly or indirectly in any
Company Business carried on or planned to be carried on (if such plans were
developed the term of the Relationship) by the Company; and “Company Business”
means the Company’s business activities and operations as conducted during the
term of the Relationship and all products conceived, planned, researched,
developed, tested, manufactured, sold, licensed, leased or otherwise distributed
or put into use by the Company, together with all services provided or planned
by the Company, during your relationship with the Company.

 

(ii)       Non-Solicitation and Non-Circumvention. For a period of twelve (12)
months following the termination of the Consulting Period, the Consultant will
not directly or indirectly, whether for your account or for the account of any
other individual or entity, solicit or canvas the trade, business or patronage
of, or sell to, any individuals or entities that were investors, customers or
employees of the Company during the Consulting Period, or prospective customers
with respect to whom a sales effort, presentation or proposal was made by the
Company or its affiliates, during the one year period prior to the termination
of the Consulting Period. Without limiting the foregoing, the Consultant shall
not, directly or indirectly (i) solicit, induce, enter into any agreement with,
or attempt to influence any individual who was an employee or consultant of the
Company at any time during the Consulting Period, to terminate his or her
employment relationship with the Company or to become employed or engaged by the
Consultant or any individual or entity by which the Consultant are employed or
for which you are acting as a consultant or other advisory capacity, and/or (ii)
interfere in any other way with the employment, or other relationship, of any
employee of, or consultant to, the Company.

 



-6-

 

 

(iii)        Injunctive Relief.  The Consultant acknowledges and agrees that the
covenants and obligations of the Consultant set forth in this Agreement relate
to special, unique and extraordinary Services rendered by the Consultant to the
Company and that a violation of any of the terms of such covenants and
obligations will cause the Company irreparable injury for which adequate
remedies are not available at law.  Therefore, the Consultant agrees that the
Company shall be entitled to seek an injunction, restraining order or other
temporary or permanent equitable relief (without the requirement to post bond)
restraining the Consultant from committing any violation of the covenants and
obligations contained herein.  These injunctive remedies are cumulative and are
in addition to any other rights and remedies the Company may have at law or in
equity.

 

(p)       Governing Law. The validity, interpretation, construction and
performance of this Agreement, and all acts and transactions pursuant hereto and
the rights and obligations of the parties hereto shall be governed, construed
and interpreted in accordance with the laws of the state of Nevada without
giving effect to principles of conflicts of law. Consultant acknowledges that he
may not have the rights and privileges under applicable Nevada law that he might
otherwise have under the applicable laws of the United Kingdom with respect to
this Agreement which he hereby knowingly and willingly waives.

 

[Signature Page Follows]

 

 

 

 

 

 

 



-7-

 



 

SIGNATURES

 

The parties have executed this Agreement as of the date first written above.

 

the company:

 

renovacare, Inc.

 

 

By; /s/ Hamel S. Rayat_____________________________________

 

 

Name: Harmel S. Rayat

Title: Chief Executive Officer

 

Address:

RenovaCare, Inc.

9375 East Shea Blvd.,

Suite 107-A

Scottsdale, AZ 85260

Attention: Harmel S. Rayat

Facsimile: 604-336-8609

Email Address: hsr@renovacareinc.com

 

 

CONSULTANT:

 

RoDNEY L. SPARKS


 

 

 

/s/ Rodney L. Sparks________________________________________
Name: Rodney L. Sparks

 

-------------------

----------------------

---------------

 

Email: ------------------



 

 

 



-8-

 

 

EXHIBIT A

 

TO THE RENOVACARE, INC.—RODNEY SPARKS

CONSULTING AGREEMENT

DATED

JULY 1, 2019

****

 

DESCRIPTION OF CONSULTING SERVICES

 

TO BE PROVIDED BY RODNEY SPARKS

 

 

1.                  Description of Duties.

 

During the term of this Consulting Agreement, it is expected that Consultant
will expend about 8hours per week on behalf of the Company, as follows:

 

Monitor and manage the global intellectual property portfolio

 

Manage outside patent counsel performing patent preparation and prosecution and
other patent related matters for the Company

 

Provide reports, advice, and guidance to the Company Officers, Directors,
Scientists, and Engineers regarding the patent portfolio, patenting of new
inventions, and business matters related to the patent portfolio; help develop,
implement, and execute the overall intellectual property strategy and integrate
it with the business and commercialization plans

 

Provide advice and guidance to the Company Officers regarding current or
potential intellectual property issues; support the enforcement of the Company’s
intellectual property rights and the company’s defense against infringement
claims of third parties or in post grant proceedings

 

Monitor research activity for new inventions and establish invention disclosure
guidelines; work with Officers, scientists, and engineers to identify,
prioritize and develop the company’s existing and future intellectual property
assets

 

Establish and monitor a document management system for the patent docket, patent
portfolio documents, and related corporate documents

 

Ensure that assignment, intellectual property, confidentiality, and employment
agreements are executed per the intellectual property and corporate guidelines;

 

Provide commercialization, licensing, and research and development advice as
related to the intellectual property portfolio

 

Monitor the intellectual property budget and provide recommendations on future
budget needs

 

Track the amount of time spent on projects and provide summaries as needed

 

Consultant shall use Consultant’s reasonable efforts to perform the Services
such that the results are satisfactory to the Company.

 



1

 

 

2.                  Place of Services.

 

The Company anticipates that Consultant will perform his services principally
from the Consultant’s offices located in Dripping Springs, Texas.

 

3.                  Code of Ethics.

Consultant agrees to abide by the Code of Ethics and Business Conduct, a copy of
which is attached as Appendix 1 to this Exhibit A hereto.

 

 

 

 

 

 

 

 



-2-

 

 

APPENDIX 1 TO EXHIBIT A

TO THE RENOVACARE, INC.—RODNEY SPARKS

CONSULTING AGREEMENT

DATED

JULY 1, 2019

 

 

 

 

 

 

 

 

 

 

1

 

 



RenovaCare, Inc.

 

Code of Corporate Governance And Ethics

 

This Employee Code of Corporate Governance and Ethics applies to all employees,
officers and directors of RenovaCare Technologies, Inc., its subsidiaries and
affiliates (collectively, “RenovaCare” or the “Company.”)

 

RenovaCare is proud of its reputation for integrity and honesty and is committed
to these core values. Personal responsibility is at the core of the Company’s
principles and culture. RenovaCare’s reputation depends on you maintaining the
highest standards of conduct in all business endeavors. You have a personal
responsibility to protect this reputation, to “do the right thing,” and to act
with honesty and integrity in all dealings with customers, business partners and
each other. You should not take unfair advantage of anyone through manipulation,
concealment, abuse of privileged information, misrepresentation of material
facts, or any other unfair-dealing practice.

 

The principles set forth in this document describe how you should conduct
yourself. This Code does not address every expectation or condition regarding
proper and ethical business conduct. Good common sense is your best guide. It
does not substitute for Company policies and procedures. In every
business-related endeavor, you must follow the ethics and compliance principles
set forth in this Code as well as all other applicable corporate policies and
procedures.

 

You are accountable for reading, understanding and adhering to this Code.
Further, compliance with all laws, rules and regulations related to Company
activities is mandatory and your conduct must be such as to avoid even the
appearance of impropriety. Failure to so comply could result in disciplinary
action, up to and including termination of employment.

 

If you are uncertain about what to do, refer to the relevant section of this
Code. If you are still unsure, speak with your supervisor or, if you prefer, a
member of the Company’s Corporate Ethics and Compliance Committee, if any.

 

In the Workplace

 

RenovaCare is committed to providing a diverse and inclusive work environment,
free of all forms of unlawful discrimination, including any type of harassment.

 

Respect

 

The Company’s greatest strength lies in the talent and ability of its
associates. Since working in partnership is vital to RenovaCare’s continued
success, mutual respect must be the basis for all work relationships. Engaging
in behavior that ridicules, belittles, intimidates, threatens or demeans,
affects productivity, can negatively impact the Company’s reputation and may
violate the law. You are expected to treat others with the same respect and
dignity that any reasonable person may wish to receive, creating a work
environment that is inclusive, supportive and free of harassment and unlawful
discrimination. 

 



1

 

 

Equal Employment Opportunity

 

The talents and skills needed to conduct business successfully are not limited
to any particular group of people. RenovaCare has a long-standing commitment to
a meaningful policy of equal employment opportunity. The Company’s policy is to
ensure equal employment and advancement opportunity for all qualified
individuals without distinction or discrimination because of race, color,
religion, gender, sexual orientation, gender identity, age, national origin,
disability, covered veteran status, marital status or any other unlawful basis.
As part of this commitment, RenovaCare will make reasonable accommodations for
applicants and qualified employees.

 

Sexual Harassment and Other Discriminatory Harassment

 

Sexual harassment and other discriminatory harassment are illegal and violate
Company policies. Actions or words of a sexual nature that harass or intimidate
others are prohibited. Similarly, actions or words that harass or intimidate
based on race, color, religion, gender, sexual orientation, gender identity,
age, national origin, disability, covered veteran status, marital status or any
other unlawful basis are also prohibited.

 

Corporate Governance Certification Program

 

The responsibility for maintaining the Company’s reputation for integrity and
compliance rests in large measure on associates who guide its operations and
others in particularly sensitive positions. The Corporate Governance
Certification Program is designed to have you affirm your compliance with the
standards contained in this Code and to help identify situations that may in
fact, or in appearance, involve conflicts of interest or other improper conduct.
If you are required to complete or update a Corporate Governance Certificate,
you must do so in a timely and forthright manner with accurate responses. Above
all, you must remember that any act that gives the appearance of being improper
can damage RenovaCare’s reputation and impair the public’s confidence in the
Company. All such acts must be avoided.

 

You must acknowledge that you have read and understand this Employee Code of
Corporate Governance and Ethics.

 

Conflicts of Interest

 

Company policy prohibits conflicts of interest. A “conflict of interest” occurs
when your private interest interferes in any way with the interests of
RenovaCare. In addition to avoiding conflicts of interest, you should also avoid
even the appearance of a conflict. A conflict situation can arise when you or a
member of your family takes actions or has interests that may make it difficult
for you to perform your work for the Company objectively and effectively. A
conflict of interest can also arise when you or a member of your family receives
improper personal benefits as a result of your position at RenovaCare. Though it
is impossible to list every activity or situation that could present a problem,
certain of the more obvious ones are noted below.

 



-2-

 

 

Corporate Opportunities

 

You owe a duty to RenovaCare to advance its legitimate interests. You are
prohibited from competing with the Company and from using corporate property,
information or position for personal opportunities or gain. You may not use or
offer for use RenovaCare resources (time, technology, property or information)
for non-RenovaCare business.

 

Outside Activities

 

Officer or Director of Another Business

 

Officers and employees may not serve as a director, officer, trustee, partner or
in any other principal position of another for-profit or publicly held
organization or company without the prior approval of RenovaCare’s Chief
Executive Officer (or a designee). Such requests for approval should be directed
through the office of the Chief Compliance Officer. You should obtain approval
from RenovaCare’s Chief Executive Officer (or a designee), before agreeing to
serve on the board or in a principal position of a trade or professional
association or of a non-profit organization. In any event, these outside
activities must not impact in any way your daily job responsibilities in your
current position.

 

Second Job

 

Your first loyalty as an employee is to the Company. Because employment outside
of RenovaCare could interfere with your responsibilities to RenovaCare or be
detrimental to the Company, you are encouraged to discuss the situation with the
Chief Executive Officer or the Chairperson of the Corporate Ethics and
Compliance Committee.

 

Communication of Conflicts

 

All potential and actual conflicts of interest or material transactions or
relationships that reasonably could be expected to give rise to such a conflict
or the appearance of such a conflict must be disclosed. If you have any doubt
about whether a conflict of interest exists after consulting this Code, you
should seek assistance from the Corporate Ethics and Compliance Committee.

 

Compliance with Laws, Rules and Regulations

 

You are required to comply fully with all laws, rules and regulations affecting
RenovaCare’s business and its conduct in business matters. Regarding
international operations, it is expected that the Company will comply with the
laws of the countries in which we operate. Where Company policy differs from
local law or custom, you should follow the more restrictive policy. Because the
laws that are applicable to the Company’s businesses are often very complex and
penalties for violations are severe, you should consult the Chief Executive
Officer, who may direct you to our legal counsel, if you have any questions or
concerns. If you suspect or become aware of a violation by an employee or the
Company, it is your responsibility to report this immediately. Certain key laws
are listed below.

 



-3-

 

 

Insider Trading

 

It is unlawful to buy or sell securities on the basis of material, non-public
information (whether such information is gained in the course of employment or
otherwise) for Company-owned or managed accounts, for personal accounts, or for
any accounts that associates may influence, including, but not limited to,
accounts of family members. This type of activity is known as “insider trading”
and is prohibited by securities laws and Company policy.

 

Information may be material if there is a substantial likelihood that the
information would affect the price of the security or that a reasonable investor
would consider the information significant in deciding whether to buy or sell a
security. Information is considered to be non-public if it has not been
disclosed to the public. Generally, information is considered disclosed to the
public if it has been published in newspapers or other media, has been the
subject of a press release or a public filing with the SEC and, in all cases, at
least 48 hours has passed since the publication, release or filing.

 

Substantial penalties may be assessed against people who trade while in
possession of material inside information and can also be imposed upon companies
and so-called controlling persons such as officers and directors, who fail to
take appropriate steps to prevent or detect insider trading violations by their
employees or subordinates. If you violate the Company’s insider trading policy,
sanctions imposed by law enforcement officials, as well as Company-imposed
sanctions, up to and including termination of employment, could result.

 

Antitrust

 

Antitrust laws are designed to preserve and foster free and open competition and
thereby assure reasonable prices, efficient services and a productive economy.
Any activity that reduces or limits free and open competition is subject to
antitrust scrutiny. Deliberate or even accidental violations of these laws must
not occur. For example, the Company may not agree with competitors to fix prices
or terms of financial services, to designate pre-determined geographical areas
where each will do business or to boycott anyone.

 

Money Laundering

 

Money laundering involves an attempt to conceal the true source of funds and
typically takes one of two forms. There are transactions used to transform the
proceeds from illicit activities into funds with an apparently legal source and
there are transactions that take legitimate funds and funnel them through
organizations to fund illegitimate activities, such as terrorism. Money
laundering often involves complex financial transactions and encompasses many
different types of financial products and services.

 



-4-

 

 

Under the existing money laundering laws of the U.S., it is a crime if you
engage knowingly in a financial transaction that involves proceeds from criminal
activities or is intended to promote illegal activity. Such knowledge includes
“willful blindness” to the legitimacy of the source of the funds. Severe
penalties, including substantial fines and even imprisonment, can be imposed on
companies and their associates for involvement in or failure to report actual or
even suspicious activities relating to money laundering.

 

Foreign Corrupt Practices Act

 

The Foreign Corrupt Practices Act (FCPA) prohibits the giving or offering of
money or anything of value, including gifts or services:

 

  · directly or indirectly to a foreign official, a foreign political party or
an official or candidate of that party, an officer or employee of the United
Nations or other public international organization or a representative of any
foreign official,

 

  · for the purpose of influencing any act or decision by a foreign official, or
for the purpose of persuading a foreign official to use the official’s influence
to affect any act or decision of a foreign government or agency or public
international organization, or for the purpose of securing any improper
advantage, and

 

  · to assist the Company in doing business.

 

The FCPA does not prohibit any of the following:

 

  · payments of reasonable and bona fide expenses, such as travel and lodging,
that are directly related to the promotion, demonstration or explanation of a
product or service, so long as the payment is not for a corrupt purpose,

 

  · payments that are legal under a foreign country’s written laws or
regulations, and

 

  · “facilitating” or “expediting” payments of small value to effect routine,
non-discretionary governmental action (unrelated to the process of awarding
business), such as obtaining visas, arranging for utility hookups or the like,
where the practice is usual or customary in the country concerned.

 

While the law allows certain payments to foreign officials to facilitate routine
government actions, determining what is a permissible “facilitating” payment
involves difficult legal judgments. Therefore, except for legally prescribed
fees and similar payments, no payment or gift may be made to a foreign official
related to business activities unless the transaction is approved in advance by
the General Counsel or a designee. You should make every effort to eliminate or
minimize such payments. If such payments are approved, they must be properly
recorded in the Company’s books and records.

 



-5-

 

 

RenovaCare and its associates will not directly or indirectly engage in bribery,
kickbacks, payoffs or other corrupt business practices, in their relations with
governmental agencies or customers.

 

Boycotts

 

U.S. anti-boycott laws and regulations prohibit or severely restrict the Company
from participating in boycotts against countries friendly to the U.S. and
require us to report both legal and illegal boycott requests to the government.

 

Financial Management and Disclosure

 

The Company’s goal and intention is to comply with the laws, rules and
regulations by which we are governed. In fact, we strive to comply not only with
requirements of the law but also with recognized compliance practices. All
illegal activities or illegal conduct are prohibited whether or not they are
specifically set forth in this Code. Where law does not govern a situation or
where the law is unclear or conflicting, you should discuss the situation with
the Chief Financial Officer or Chief Executive Officer and management should
seek advice from the Company’s General Counsel. Business should always be
conducted in a fair and forthright manner. Directors, officers and employees are
expected to act according to high ethical standards.

 

The continuing excellence of the Company’s reputation depends upon our full and
complete disclosure of important information about the Company that is used in
the securities marketplace. Our financial and non- financial disclosures and
filings with the SEC must be transparent, accurate and timely. Proper reporting
of reliable, truthful and accurate information is a complex process involving
cooperation between many departments and disciplines. We must all work together
to insure that reliable, truthful and accurate information is disclosed to the
public. The Company must disclose to the SEC, current security holders and the
investing public information that is required, and any additional information
that may be necessary to ensure the required disclosures are not misleading or
inaccurate. The Company requires you to participate in the disclosure process,
which is overseen by the Chief Financial Officer and/or Chief Executive Officer.

 

The disclosure process is designed to record, process, summarize and report
material information as required by all applicable laws, rules and regulations.
Participation in the disclosure process is a requirement of a public company,
and full cooperation and participation by Chief Financial Officer, Chief
Executive Officer and, upon request, other employees in the disclosure process
is a requirement of this Code.

 

Officers and employees must fully comply with their disclosure responsibilities
in an accurate and timely manner or be subject to discipline of up to and
including termination of employment.

 



-6-

 

 

Accounting Standards

 

RenovaCare maintains its accounting records and prepares its financial
statements in accordance with accounting principles generally accepted in the
U.S. (GAAP) and with statutory accounting principles, as promulgated by the
Securities and Exchange Commission and other regulating authorities. If you are
aware or have reason to believe that there are violations of either law or
policy regarding the Company’s financial records or operations, you are
obligated to report such information promptly.

 

Audits and Outside Examinations

 

There may be occasions when the operations of RenovaCare are subject to audit or
examination. These reviews may be conducted by the Company’s external auditor,
state and federal regulatory agencies. Both the law and RenovaCare policy
require that you cooperate fully with all appropriate requests for information,
and prohibit attempting to influence, interfere with or provide inaccurate
information in response to a legitimate audit or examination request. You may
not fraudulently influence, mislead, manipulate or coerce outside auditors if
you know or you are unreasonable in not knowing that by doing so you could
render the financial statements materially misleading or affect the auditors in
other ways. If you are contacted by an outside agency regarding a financial
examination or audit, you must immediately notify the Chief Executive Officer or
the Chief Financial Officer before responding. If the contact is initiated by a
state or federal agency you should contact the Corporate Ethics & Compliance
Committee.

 

Protection and Proper Use of Company Assets

 

Safeguarding and appropriately using Company assets, whether those assets take
the form of paper files, electronic data, computer resources, trademarks or
otherwise, is critical.

 

Confidentiality

 

RenovaCare is committed to preserving customer and employee trust. All
information, whether it is business, customer or employee-related, must be
treated in a confidential manner, and disclosing it is limited to those people
who have an appropriate business or legal reason to have access to the
information. You need to take special precautions when transmitting information
via e-mail, fax, the Internet or other media. Remember to treat all such
communications as if they were public documents and printed on letterhead.

 

In addition, Company meetings are confidential. You may not use audio or video
equipment to record these meetings without the specific prior authorization of
the head of your department.

 

Technology

 

Safeguarding computer resources is critical because the Company relies on
technology to conduct daily business. Software is provided to enable you to
perform your job and is covered by federal copyright laws. You cannot duplicate,
distribute or lend software to anyone unless permitted by the license agreement.

 



-7-

 

 

RenovaCare provides electronic mail (e-mail) and Internet access to assist and
facilitate business communications. All information stored, transmitted,
received, or contained in these systems is the Company’s sole property and is
subject to its review at any time. All e-mail and Internet use must be
consistent with RenovaCare’s policies, practices and commitment to ensuring a
work environment where all persons are treated with respect and dignity. Because
these systems provide access to a worldwide audience, you should act at all
times as if you are representing RenovaCare to the public, and should preserve
RenovaCare’s system security and protect its name and trademarks. You must act
responsibly and adhere to all laws and Company policies when using e-mail or the
Internet.

 

You must use your computer appropriately in accordance with Company standards
and be sure to secure both the computer and all data from loss, damage or
unauthorized access.

 

Intellectual Property: Patents, Copyrights and Trademarks

 

Except as otherwise agreed to in writing between the Company and an officer or
employee, all intellectual property you conceive or develop during the course of
your employment shall be the sole property of the Company. The term intellectual
property includes any invention, discovery, concept, idea, or writing whether
protectable or not by any United States or foreign copyright, trademark, patent,
or common law including, but not limited to designs, materials, compositions of
matter, machines, manufactures, processes, improvements, data, computer
software, writings, formula, techniques, know-how, methods, as well as
improvements thereof or know-how related thereto concerning any past, present,
or prospective activities of the Company. Officers and employees must promptly
disclose in writing to the Company any intellectual property developed or
conceived either solely or with others during the course of your employment and
must render any and all aid and assistance, at our expense to secure the
appropriate patent, copyright, or trademark protection for such intellectual
property.

 

Works of authorship including literary works such as books, articles, and
computer programs; musical works, including any accompanying words; dramatic
works, including any accompanying music; pantomimes and choreographic works;
pictorial, graphic, and sculptural works; motion pictures and other audiovisual
works; sound recordings; and architectural works are protected by United States
and foreign copyright law as soon as they are reduced to a tangible medium
perceptible by humans with or without the aid of a machine. A work does NOT have
to bear a copyright notice in order to be protected and without the copyright
owner’s permission, no one may make copies of the work, create derivative works,
distribute the work, perform the work publicly, or display the work publicly.

 

Copyright laws may protect items posted on a website. Unless a website grants
permission to download the Internet content you generally only have the legal
right to view the content. If you do not have permission to download and
distribute specific website content you should contact the Company’s General
Counsel. If you are unclear as to the application of this Intellectual Property
Policy, or if questions arise, please consult with the Company’s General
Counsel.

 



-8-

 

 

Additional Matters Pertaining to Directors

 

Annex A hereto, which is incorporated herein by reference, applies to the
Company’s directors.

 

Administration

 

Reporting of Any Illegal or Unethical Behavior; Points of Contact

 

If you are aware of any illegal or unethical behavior or if you believe that an
applicable law, rule or regulation or this Code has been violated, the matter
must be promptly reported to the Chief Executive Officer, the Chief Financial
Officer or the Corporate Ethics & Compliance Committee. In addition, if you have
a concern about the Company’s accounting practices, internal controls or
auditing matters, you should report your concerns to these same persons or
entities. If you have questions about anything in this Code or if you believe
RenovaCare or an associate is violating the law or Company policy or engaging in
conduct that appears unethical you may contact anyone of the foregoing
entities.  You should take care to report violations to a person who you believe
is not involved in the alleged violation. All reports of alleged violations will
be promptly investigated and, if appropriate, remedied, and if legally required,
immediately reported to the proper governmental authority.

 

You will be expected to cooperate in assuring that violations of this Code are
promptly addressed. RenovaCare has a policy of protecting the confidentiality of
those making reports of possible misconduct to the maximum extent permitted by
law. In no event will there be any retaliation against someone for reporting an
activity that he or she in good faith believes to be a violation of any law,
rule, regulation, internal policy or this Code. Any supervisor intimidating or
imposing sanctions on someone for reporting a matter will be subject to
discipline up to and including termination.

 

You should know that it is unlawful to retaliate against a person, including
with respect to their employment, for providing truthful information to a law
enforcement officer relating to the possible commission of any federal offense.
Employees who allege that they have been retaliated against for providing
information to a federal agency, Congress or a person with supervisory authority
over the employee about suspected fraud may file a complaint with the Department
of Labor, or in federal court if the Department of Labor does not take action.

 

Responding to Improper Conduct

 

This Code will be enforced on a uniform basis for everyone without regard to his
or her position. Violators of this Code will be subject to disciplinary action.
Supervisors and managers of a disciplined employee or an employee reporting a
violation may also be subject to disciplinary action for failure to properly
oversee an employee’s conduct, or for retaliation against an employee who
reports a violation.

 



-9-

 

 

The response will depend upon a number of factors including whether the improper
behavior involved illegal conduct. Disciplinary action may include, but is not
limited to, reprimands and warnings, probation, suspension, demotion,
reassignment, reduction in compensation or termination. In any disciplinary
action arising from violations of this Code, prior truthful disclosure, or the
failure to fully disclose the issue and all pertinent information with respect
to the issue, will weigh heavily in the disposition of the matter. Certain
actions and omissions prohibited by the Code might also be unlawful and could
lead to individual criminal prosecution and, upon conviction, to fines and
imprisonment.

 

Waivers of or exceptions to this Code will be granted only under exceptional
circumstances. There shall be no amendment or modification to this Code except
by a vote of the Board of Directors or a designated board committee that will
ascertain whether an amendment or modification is appropriate. In case of any
amendment or modification of this Code that applies to an officer or director of
the Company, the amendment or modification shall be made publicly available.

 

 

 

 

 

 

 

 



-10-

 



 

Annex A

To

RENOVCARE, INC.

 

Amended Code of Corporate Governance And Ethics

 

Provisions Related to Directors

 

 

1. Responsibilities and Functions of Board of Directors

 

The Board of Directors, elected each year by the Company’s stockholders at an
annual meeting of stockholders, fosters and encourages an environment of strong
disclosure controls and procedures, including internal controls, financial
accountability, high ethical standards and compliance with applicable policies,
laws and regulations. The primary responsibility of members of the Company's
Board of Directors is to uphold the best interests of the Company and its
stockholders as a whole by overseeing the management of the Company's business
and affairs. While the Board may call special meetings in order to address
specific needs of the Company from time to time, it is generally expected that
the Board of Directors will meet at regular intervals and are expected to hold
approximately four meetings or more per fiscal year during which the Board will
perform a number of specific functions, including but not limited to:

 

  a. Reviewing and discussing the performance of the Company, as well as any
immediate issues facing the company;   b. Reviewing, approving and monitoring
fundamental financial and business strategies and major corporate actions;



  c. Ensuring processes are in place for maintaining the integrity of its
financial statements, the integrity of compliance with law and ethics and   d.
Assessing and reviewing major risks facing the Company and planning options, if
any, for their mitigation.

 

Board members are encouraged to suggest the inclusion of item(s) for the agenda
for each quarterly meeting of the Board of Directors in consultation with each
other and senior management of the Company. It is expected that each Director
will make every effort to attend each Board meeting. While attendance in person
is preferred, attendance by teleconference is permitted if necessary under the
circumstances. The proceedings and deliberations of the Board are confidential.
Each Director will maintain the confidentiality of information received in
connection with his or her service as a Director.

 

2. Board Access to Management

 

At all times, Board members shall be able to freely access Company management
without hindrance or undue delay while ensuring that such contact is not
distracting to the business operations of the Company and that such contact, if
in writing, is copied to the Chairman and Chief Executive Officer. In addition,
management may be invited to attend Board meetings, during which time management
may brief the Board on items of particular interest and/or concern. Senior
management is encouraged to offer presentations at such meetings by individuals
who can provide additional insight into items being considered or who may have
potential for greater responsibility and should be given exposure to the Board.

 



-11-

 

 

3. Board Access to Independent/Outside Advisors

 

As may be required by applicable law or rule, the Board of Directors has the
authority, when it should be deemed necessary to carry out its duties, to retain
independent legal, financial or other advisors and to approve each such
advisor's fees and other retention terms at the expense of the Company.

 

4. Size of Board

 

The Company's Bylaws provides that the number of Directors shall be fixed from
time to time by the Board of Directors, but in no event shall be less than the
minimum required by law. The Board should be large enough to maintain the
Company’s required expertise but not too large to function efficiently. At this
time, the Board of Directors believes that the optimal number of Board members
is five (5), while recognizing and allowing however, for changing circumstances
that may warrant a higher or lower number from time to time.

 

5. Ethics and Conflicts of Interest of the Board

 

All Directors, as well as officers and employees, are expected to act ethically
at all times and to acknowledge their adherence to the policies comprising the
Company's Code of Ethics. At any time that a Board member develops an actual or
potential conflict of interest with the Company, the conflict should be reported
without delay to the Chairman of the Board and Chief Executive Officer. In the
event that a conflict of interest cannot be effectively resolved, the Board
member shall resign. Should a member of the Board or any member of his or her
immediate family have a matter before the Board in which they have a personal
interest, then this interest and the material facts and relationships relating
thereto must be disclosed promptly. Furthermore, if a Board member becomes aware
of a business opportunity that could be of potential benefit to the Company,
then he or she must first introduce this opportunity to the Board of Directors
for consideration and not endeavor to profit personally from the opportunity
unless the Company declines to pursue it.

 

6. Criteria and Selection of Board Membership

 

The Board of Directors is responsible to the Company’s stockholders for
identifying and recommending the most qualified Director candidates to fill
newly created directorship positions and vacancies and further recommend these
candidates for election by stockholders. Directors should possess the highest
personal and professional ethics, responsibility, fairness, integrity and values
and be committed to representing the long-term interests of the Company’s
stockholders. They must also have an inquisitive and objective perspective,
practical wisdom and mature judgment. The Company’s general counsel or its Chief
Financial Officer shall be responsible for providing an orientation for all new
Directors and for periodically providing materials or briefing sessions on
subjects that would assist Directors in discharging their duties. Each new
Director shall, within six weeks of election to the Board, spend a reasonable
amount of time at corporate headquarters for an in-depth overview of the
Company's strategic plans, its financial statements and key policies and
practices. Directors must be willing to devote sufficient time to carrying out
their duties and responsibilities effectively and should be committed to serve
on the Board for an extended period of time. Directors should offer their
resignation in the event of any significant change in their personal
circumstances, including a change in their principal job responsibilities or in
the event that a conflict of interest cannot be effectively resolved.

 



-12-

 

 

7. Term Limits for Board Members

 

There is no time term-limit for service to the Board, nor does the Board believe
that a term limit should be established. By abstaining from term limits, the
Company believes it can successfully retain Board members who, over time, have
been able to garner industry knowledge and are intimate with the Company’s
operations. Such Directors are able to significantly contribute to the Board’s
function since they have helped to foster the Company’s corporate vision and
better understand industry trends.

 

8. Outside Board Directorships

 

Directors must be willing to devote sufficient time to carrying out their duties
and responsibilities effectively. Since service to the Company’s Board of
Directors may require significant time and responsibility commitments, although
not mandatory, Board members are encouraged to limit the number of public
company boards that they may concurrently serve on to four. Board members shall
notify the Chairman and Chief Executive Officer of any and/or all other public
company boards on which they may serve or to which they have received an
invitation to serve prior to accepting such positions.

 

9. Board Performance Assessment and Review

 

Meaningful Board evaluation may require a self-assessment of the effectiveness
of the full Board and individual Directors. Accordingly, the Board shall perform
an annual self-evaluation through its Directors. This review may require
establishing protocols and procedures for evaluation of individual Board members
in order to ensure that each sitting member brings expertise that is relevant to
the Company’s needs at that time and that the skills and contributions of the
Directors are conducive to the Board’s function as a group. While individual
Board member review may be of value, the purpose of this evaluation is to
increase the effectiveness of the Board, not to focus on the performance of
individual Board members.

 

10. Stock Option Grants and Cash Compensation

 

Directors, Officers, employees of and consultants to the Company, selected by
the Board of Directors may be eligible to receive stock grants in accordance
with the terms of the Company’s Incentive Stock Compensation Plan, as in effect
from time to time. The grant may be in the form of a stock award, restricted
stock purchase offer, incentive stock option or a non-statutory option. The
Board of Directors designates the times at which the grant will be made, the
type and number of options (and the number of shares subject to those options)
or stock awards to be granted. In addition Board members may be eligible for
cash compensation in accordance with the Company’s compensation guidelines. All
Board members will be reimbursed for travel and related meeting attendance
expenses.

 



-13-

 

 

11. Prohibition on Personal Loans

 

The Company and the Board of Directors will not engage in offering or making
available credit or loan arrangements to any member of the Board or the
Company’s executive management.

 

 

 

 

 

 

 

 



-14-

 



 

Acknowledgment

of

 

Receipt Of Code of Corporate Governance And Ethics


 

I have received and read the Company's Code of Corporate Governance and Ethics
(including to the extent applicable, Annex A thereto). I understand the
standards and policies contained in the Company Code of Corporate Governance and
Ethics and understand that there may be additional policies or laws specific to
my job. I further agree to comply with the Company Code of Corporate Governance
and Ethics. If I have questions concerning the meaning or application of the
Company Code of Corporate Governance and Ethics, any Company policies, or the
legal and regulatory requirements applicable to my job, I know I can consult the
Chief Executive Officer, Chief Financial Officer or a member of the Corporate
Ethics & Compliance Committee, if any, knowing that my questions or reports to
these sources will be maintained in confidence.

 

 

 

 

Signature:   /s/ Rodney L. Sparks__________________________________   Date: July
1, 2019             Name (print):   Rodney Sparks                 Title:  Vice
President, Intellectual Property                     

 

 

 

 

 

 

 

 



-15-

 



 

EXHIBIT B

 

TO THE RENOVACARE, INC.—RODNEY SPARKS

CONSULTING AGREEMENT

DATED

JULY 1, 2019

****

 

COMPENSATION

 

The parties agree that fees for the Services and any subsequently agreed upon
Services to be provided shall be paid to Consultant as follows:

 

1. Cash Compensation. Consultant shall receive $2,200.00 monthly. Additionally,
any work performed in excess of eight hours will be compensated at the rate of
$275.00 per hour. Consultant will track time spent on projects and provide a
summary and invoice when compensation exceeds $2,200.00 in a month. Consultant
will provide a summary for any month if requested by the Company.

 

2. Equity Compensation. At the discretion of the Company’s Board of Directors,
Consultant shall be eligible for equity stock options or equity awards pursuant
to the Company’s equity incentive compensation plans in effect from time to
time.

 

3. Other Benefits. [None]

 

 

 

 

 



1

 

 

EXHIBIT C

 

 

TO THE RENOVCARE, INC.—RODNEY SPARKS

CONSULTING AGREEMENT

DATED

JULY 1, 2019

****

 

 

ALLOWABLE Expenses

 

 

 

The Company shall reimburse the Consultant for reasonable costs associated with
the Consultant’s travel on behalf of the Company and for such other reasonable
expenses incurred by the Executive on behalf of the Company; provided, however,
that any expenditure in excess of $500 will first require the Company’s
approval.

 

 

 

 

 

 

 



1

 



 

EXHIBIT D

 

 

TO THE RENOVACARE, INC.—RODNEY SPARKS

CONSULTING AGREEMENT

DATED

JULY 1, 2019

****

 

 

Confidential information and
invention assignment agreement

 

[See Attached]

 

 

 

 

 

 

 

 

 





 



 

RENOVACARE, INC.

 

CONFIDENTIAL INFORMATION AND
INVENTION ASSIGNMENT AGREEMENT

 

Confidential Information and Invention Assignment Agreement is dated as of July
1, 2019, by and between RenovaCare, Inc., a Nevada corporation (the “RCAR”), and
Rodney L. Sparks, an individual having his place of business in Dripping
Springs, Texas (“Consultant”).

 

As a condition of becoming retained (or Consultant’s consulting relationship
being continued) by RCAR, or any of its current or future subsidiaries,
affiliates, successors or assigns (collectively, the “Company”), and in
consideration of Consultant’s consulting relationship with the Company and
receipt of the compensation now and hereafter paid by the Company, the receipt
of Confidential Information (as defined below) while associated with the
Company, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Consultant hereby agrees to the following:

 

1.                  Relationship. This Confidential Information and Invention
Assignment Agreement (this “Agreement”) will apply to Consultant’s consulting
relationship with the Company. If that relationship ends and the Company, within
one (1) year thereafter, either employs Consultant or re-engages Consultant as a
consultant, this Agreement will also apply to such later employment or
consulting relationship, unless the parties hereto otherwise agree in writing.
Any employment or consulting relationship between the parties hereto, whether
commenced prior to, upon or after the date of this Agreement, is referred to
herein as the “Relationship.”

 

2.                  Applicability to Past Activities. The Company and Consultant
acknowledge that Consultant may have performed work, activities, services or
made efforts on behalf of or for the benefit of the Company, or related to the
current or prospective business of the Company in anticipation of Consultant’s
involvement with the Company, that would have been “Services” if performed
during the term of this Agreement, for a period of time prior to the Effective
Date of this Agreement (the “Prior Consulting Period”). Accordingly, if and to
the extent that, during the Prior Consulting Period: (i) Consultant received
access to any information from or on behalf of the Company that would have been
Confidential Information (as defined below) if Consultant received access to
such information during the term of this Agreement; or (ii) Consultant (a)
conceived, created, authored, invented, developed or reduced to practice any
item (including any intellectual property rights with respect thereto) on behalf
of or for the benefit of the Company, or related to the current or prospective
business of the Company in anticipation of Consultant’s involvement with the
Company, that would have been an Invention (as defined below) if conceived,
created, authored, invented, developed or reduced to practice during the term of
this Agreement; or (b) incorporated into any such item any pre-existing
invention, improvement, development, concept, discovery or other proprietary
information that would have been a Prior Invention (as defined below) if
incorporated into such item during the term of this Agreement; then any such
information shall be deemed “Confidential Information” hereunder and any such
item shall be deemed an “Invention” or “Prior Invention” hereunder, and this
Agreement shall apply to such activities, information or item as if disclosed,
conceived, created, authored, invented, developed or reduced to practice during
the term of this Agreement.

 



1

 

 

3.                  Executive Services Consulting Agreement. Consultant has
entered into an agreement with the Company on or about the date hereof to
provide various services to the Company (the “Consulting Agreement”). The
services rendered by Consultant under the Consulting Agreement are referred to
herein as the “Services” and this Agreement is intended to supplement and form
an integral part of the Consulting Agreement.

 

4.                  Confidential Information.

 

(a)               Protection of Information. Consultant understands that during
the Relationship, the Company intends to provide Consultant with certain
information, including Confidential Information (as defined below), without
which Consultant would not be able to perform Consultant’s duties to the
Company. Consultant further acknowledges and understands that, at all times
during the term of the Relationship and thereafter, Consultant shall hold in
strictest confidence, and not use, except for the benefit of the Company to the
extent necessary to perform the Services and in pursuance of his relationship
with the Company, and, accordingly, will not disclose to any person, firm,
corporation or other entity, without written authorization from the Company in
each instance, any Confidential Information that Consultant obtains from the
Company or otherwise obtains, accesses or creates in connection with, or as a
result of, the Services during the term of the Relationship, whether or not
during working hours, until such Confidential Information becomes publicly and
widely known and made generally available through no wrongful act of Consultant
or of others who were under confidentiality obligations as to the item or items
involved. Consultant shall not make copies of such Confidential Information
except as authorized by the Company or in the ordinary course of the provision
of Services. Consultant will segregate Confidential Information from the
confidential materials of third parties to prevent commingling.

 

(b)               Confidential Information. Consultant understands that
“Confidential Information” means any and all information and physical
manifestations thereof not generally known or available outside the Company and
information and physical manifestations thereof entrusted to the Company in
confidence by third parties, whether or not such information is patentable,
copyrightable or otherwise legally protectable. Confidential Information
includes, without limitation: (i) Company Inventions (as defined below); and
(ii) technical data, trade secrets, know-how, research, product or service ideas
or plans, software codes and designs, algorithms, developments, inventions,
patent applications, laboratory notebooks, processes, formulas, techniques,
biological materials, mask works, engineering designs and drawings, hardware
configuration information, agreements with third parties, lists of, or
information relating to, employees and consultants of the Company (including,
but not limited to, the names, contact information, jobs, compensation, and
expertise of such employees and consultants), lists of, or information relating
to, suppliers and customers (including, but not limited to, customers of the
Company on whom Consultant called or with whom Consultant became acquainted
during the Relationship), price lists, pricing methodologies, cost data, market
share data, marketing plans, licenses, contract information, business plans,
financial forecasts, historical financial data, budgets or other business
information disclosed to Consultant by the Company either directly or
indirectly, whether in writing, electronically, orally, or by observation.

 



2

 

 

The Consultant understands that the above list is not exhaustive, and that
Confidential Information also includes other information that is marked or
otherwise identified as confidential or proprietary, or that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used. The Consultant
understands and agrees that Confidential Information developed by him or her in
the course of his engagement with the Company shall be subject to the terms and
conditions of this Agreement as if the Company furnished the same Confidential
Information to the Consultant in the first instance. Confidential Information
shall not include information that is generally available to and known by the
public, provided that such disclosure to the public is through no direct or
indirect fault of the Consultant or person(s) acting on the Consultant’s behalf.

 

(c)               Third Party Information. Consultant’s agreements in this
Agreement are intended to be for the benefit of the Company and any third party
that has entrusted information or physical material to the Company in
confidence. During the term of the Relationship and thereafter, Consultant will
not improperly use or disclose to the Company any confidential, proprietary or
secret information of Consultant’s former clients or any other person, and
Consultant will not bring any such information onto the Company’s property or
place of business.

 

(d)               Other Rights. This Agreement is intended to supplement, and
not to supersede, any rights the Company may have in law or equity with respect
to the protection of trade secrets or confidential or proprietary information.

 

(e)               U.S. Defend Trade Secrets Act. Notwithstanding the foregoing,
the U.S. Defend Trade Secrets Act of 2016 (“DTSA”) provides that an individual
shall not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that is made (i) in confidence
to a federal, state, or local government official, either directly or
indirectly, or to an attorney; and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; or (iii) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. In addition, DTSA provides that an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual (A) files any
document containing the trade secret under seal; and (B) does not disclose the
trade secret, except pursuant to court order.

 

(f)                Disclosure Required by Law. Nothing herein shall be construed
to prevent disclosure of Confidential Information as may be required by
applicable law or regulation, or pursuant to the valid order of a court of
competent jurisdiction or an authorized government agency, provided that the
disclosure does not exceed the extent of disclosure required by such law,
regulation or order. The Consultant shall provide written notice of any such
order to the Company’s Chief Executive Officer or Chief Operating Officer within
forty-eight (48) hours of receiving such order, but in any event sufficiently in
advance of making any disclosure to permit the Company to contest the order or
seek confidentiality protections, as determined in the Company’s sole
discretion.

 



3

 

 

5.                  Ownership of Inventions.

 

(a)               Inventions Retained and Licensed. Consultant has attached
hereto, as Exhibit A, a complete list describing with particularity all
Inventions (as defined below) that, as of the Effective Date: (i) have been
created by or on behalf of Consultant, and/or (ii) are owned exclusively by
Consultant or jointly by Consultant with others or in which Consultant has an
interest, and that relate in any way to any of the Company’s actual or proposed
businesses, products, services, or research and development, and which are not
assigned to the Company hereunder (collectively “Prior Inventions”); or, if no
such list is attached, Consultant represents and warrants that there are no such
Inventions at the time of signing this Agreement, and to the extent such
Inventions do exist and are not listed on Exhibit A, Consultant hereby forever
waives any and all rights or claims of ownership to such Inventions. Consultant
understands that Consultant’s listing of any Inventions on Exhibit A does not
constitute an acknowledgement by the Company of the existence or extent of such
Inventions, nor of Consultant’s ownership of such Inventions.

 

(b)               Use or Incorporation of Inventions.

 

(i)                 Consultant shall not use, disclose or disseminate any of the
Company’s Confidential Information except as specifically permitted in this
Section 5. Consultant may use the Confidential Information of the Company solely
to perform the Services, his obligations under this Agreement, and in pursuance
of Relationship, for the benefit of the Company. Consultant will exercise the
same degree of care as it takes to protect his own confidential information, but
in no event less than reasonable care. .

 

(ii)              If in the course of the Relationship, Consultant uses or
incorporates into any of the Company’s products, services, processes or machines
any Invention not assigned to the Company pursuant to redaction of this
Agreement in which Consultant has an interest, Consultant will promptly so
inform the Company in writing. Whether or not Consultant gives such notice,
Consultant hereby irrevocably grants to the Company a nonexclusive, fully
paid-up, royalty-free, assumable, perpetual, worldwide license, with right to
transfer and to sublicense, to practice and exploit such Invention and to make,
have made, copy, modify, make derivative works of, use, sell, import, and
otherwise distribute such Invention under all applicable intellectual property
laws without restriction of any kind. The Consultant may not incorporate any
Inventions into any business, venture, academic, other pursuit that Consultant
may engage in during or following the termination of the Relationship. The
Consultant may not incorporate any Company Inventions into any business,
venture, academic, other pursuit that Consultant may engage in during or
following the termination of the Relationship.

 



4

 

 

(c)               Inventions. Consultant understands that “Inventions” means
discoveries, developments, concepts, designs, ideas, know how, modifications,
improvements, derivative works, inventions, trade secrets and/or original works
of authorship, whether or not patentable, copyrightable or otherwise legally
protectable. Consultant understands this includes, but is not limited to, any
new product, machine, article of manufacture, biological material, method,
procedure, process, technique, use, equipment, device, apparatus, system,
compound, formulation, composition of matter, design or configuration of any
kind, or any improvement thereon. Consultant understands that “Company
Inventions” means any and all Inventions that Consultant or Consultant’s
personnel may solely or jointly author, discover, develop, conceive, or reduce
to practice in connection with, or as a result of, the Services performed for
the Company or otherwise in connection with the Relationship, except as
otherwise provided in Section 5(i) below.

 

(d)               Assignment of Company Inventions. Consultant will promptly
make full written disclosure to the Company, will hold in trust for the sole
right and benefit of the Company, and hereby assigns and agrees to assign to the
Company, or its designee, all of Consultant’s right, title and interest
throughout the world in and to any and all Company Inventions and all patent,
copyright, trademark, trade secret and other intellectual property rights and
other proprietary rights therein. Consultant hereby waives and irrevocably
quitclaims to the Company or its designee any and all claims, of any nature
whatsoever, that Consultant now has or may hereafter have for infringement of
any and all Company Inventions. Any assignment of Company Inventions includes
all rights of attribution, paternity, integrity, modification, disclosure and
withdrawal, and any other rights throughout the world that may be known as or
referred to as “moral rights,” “artist’s rights,” “droit moral,” or the like
(collectively, “Moral Rights”). To the extent that Moral Rights cannot be
assigned under applicable law, Consultant hereby waives and agrees not to
enforce any and all Moral Rights, including, without limitation, any limitation
on subsequent modification, to the extent permitted under applicable law. If
Consultant has any rights to the Company Inventions, other than Moral Rights,
that cannot be assigned to the Company, Consultant hereby unconditionally and
irrevocably grants to the Company during the term of such rights, an exclusive,
irrevocable, perpetual, worldwide, fully paid and royalty-free license, with
rights to sublicense through multiple levels of sublicensees, to reproduce,
distribute, display, perform, prepare derivative works of and otherwise modify,
make, have made, sell, offer to sell, import, practice methods, processes and
procedures and otherwise use and exploit, such Company Inventions.

 

(e)               Work for Hire.  The Consultant agrees that all marketing,
operating and training ideas, sourcing data, processes and materials, including
all inventions, discoveries, improvements, enhancements, written materials and
development related to the business of the Company (“Proprietary Materials”) to
which the Consultant may have access or that the Consultant may develop or
conceive while employed by the Company shall be considered works made for hire
for the Company and prepared within the scope of employment and shall belong
exclusively to the Company.  Any Proprietary Materials developed by the
Consultant that, under applicable law, may not be considered works made for
hire, are hereby assigned to the Company without the need for any further
consideration, and the Consultant agrees to take such further action, including
executing such instruments and documents as the Company may reasonably request,
to evidence such assignment.

 



5

 

 

(f)                No License. The Consultant understands that this Agreement
does not, and shall not be construed to, grant the Consultant any license or
right of any nature with respect to any Proprietary Materials, Moral Rights, any
Confidential Information, materials, software or other tools made available to
him or her by the Company, or other intellectual property rights relating
thereto.

 

(g)               Maintenance of Records. Consultant shall keep and maintain
adequate and current written records of all Company Inventions made or conceived
by Consultant or Consultant’s personnel (solely or jointly with others) during
the term of the Relationship. The records may be in the form of notes, sketches,
drawings, flow charts, electronic data or recordings, laboratory notebooks, or
any other format. The records will be available to and remain the sole property
of the Company at all times. Consultant shall not remove such records from the
Company’s place of business or systems except as expressly permitted by Company
policy which may, from time to time, be revised at the sole election of the
Company for the purpose of furthering the Company’s business. Consultant shall
deliver all such records (including any copies thereof) to the Company at the
time of termination of the Relationship as provided for in Section 6 and
Section 7.

 

(h)               Intellectual Property Rights. Consultant shall assist the
Company, or its designee, at its expense, in every proper way in securing the
Company’s, or its designee’s, rights in the Company Inventions and any
copyrights, patents, trademarks, mask work rights, Moral Rights, or other
intellectual property rights relating thereto in any and all countries,
including the disclosure to the Company or its designee of all pertinent
information and data with respect thereto, the execution of all applications,
specifications, oaths, assignments, recordations, and all other instruments
which the Company or its designee shall deem necessary in order to apply for,
obtain, maintain and transfer such rights, or if not transferable, waive and
shall never assert such rights, and in order to assign and convey to the Company
or its designee, and any successors, assigns and nominees the sole and exclusive
right, title and interest in and to such Company Inventions, and any copyrights,
patents, mask work rights or other intellectual property rights relating
thereto. Consultant’s obligation to execute or cause to be executed, when it is
in Consultant’s power to do so, any such instrument or papers shall continue
during and at all times after the end of the Relationship and until the
expiration of the last such intellectual property right to expire in any country
of the world. Consultant hereby irrevocably designates and appoints the Company
and its duly authorized officers and agents as Consultant’s agent and
attorney-in-fact, to act for and in Consultant’s behalf and stead to execute and
file any such instruments and papers and to do all other lawfully permitted acts
to further the application for, prosecution, issuance, maintenance or transfer
of letters patent, copyright, mask work and other registrations related to such
Company Inventions. This power of attorney is coupled with an interest and shall
not be affected by Consultant’s subsequent incapacity.

 



6

 

 

(i)                 Exception to Assignments. Subject to the requirements of
applicable state law, if any, exempting certain Company Inventions, from the
assignment provisions of this Agreement, Consultant understands that all Company
Inventions must be, and are, assigned to the Company pursuant to this Agreement
In order to assist in the determination of which inventions qualify for such
state law exclusion, Consultant will advise the Company promptly in writing,
during and for a period of forty-eight (48) months immediately following the
termination of the Relationship, of all Inventions solely or jointly conceived
or developed or reduced to practice by Consultant or Consultant’s personnel
during the period of the Relationship.

 

6.                  Company Property; Returning Company Documents. Consultant
acknowledges that Consultant has no expectation of privacy with respect to the
Company’s telecommunications, networking or information processing systems
(including, without limitation, files, e-mail messages, and voice messages) and
that Consultant’s activity and any files or messages on or using any of those
systems may be monitored or reviewed at any time without notice. Consultant
further acknowledges that any property situated on the Company’s premises or
systems and owned by the Company, including disks and other storage media,
filing cabinets or other work areas, is subject to inspection by Company
personnel at any time with or without notice. At the time of termination of the
Relationship, Consultant will deliver to the Company (and will not keep in
Consultant’s possession, recreate or deliver to anyone else) any and all
devices, records, data, notes, reports, proposals, lists, correspondence,
specifications, drawings, blueprints, sketches, laboratory notebooks, materials,
flow charts, equipment, other documents or property, or reproductions of any of
the aforementioned items developed by Consultant or Consultant’s personnel
pursuant to the Relationship or otherwise belonging to the Company, its
successors or assigns.

 

7.                  Termination Certification. In the event of the termination
of the Relationship, Consultant shall sign and deliver the “Termination
Certification” attached hereto as Exhibit B; however, Consultant’s failure to
sign and deliver the Termination Certification shall in no way diminish
Consultant’s continuing obligations under this Agreement.

 

8.                  Notice to Third Parties. During the periods of time during
which Consultant is restricted in taking certain actions by the terms of
Section 9. of this Agreement (the “Restriction Period”), Consultant shall inform
any entity or person with whom Consultant may seek to enter into a business
relationship (whether as an owner, employee, independent contractor or
otherwise) of Consultant’s contractual obligations under this Agreement.
Consultant acknowledges that the Company may, with or without prior notice to
Consultant and whether during or after the term of the Relationship, notify
third parties of Consultant’s agreements and obligations under this Agreement.
Upon written request by the Company, Consultant will respond to the Company in
writing regarding the status of Consultant’s engagement or proposed engagement
with any party during the Restriction Period.

 



7

 

 

9.                  Solicitation of Employees, Consultants and Other Parties. As
described above, Consultant acknowledges that the Company’s Confidential
Information includes information relating to the Company’s employees,
consultants, customers and others, and Consultant will not use or disclose such
Confidential Information except as authorized by the Company in advance in
writing. Consultant further agrees as follows:

 

(a)               Employees, Consultants. During the term of the Relationship,
and for a period of twelve (12) months immediately following the termination of
the Relationship for any reason, whether with or without cause, Consultant shall
not, directly or indirectly, solicit any of the Company’s employees or
consultants to terminate their relationship with the Company, or attempt to
solicit employees or consultants of the Company, either for Consultant or for
any other person or entity.

 

(b)               Other Parties. During the term of the Relationship, Consultant
will not influence any of the Company’s clients, licensors, licensees or
customers from purchasing Company products or services or solicit or influence
or attempt to influence any client, licensor, licensee, customer or other person
either directly or indirectly, to direct any purchase of products and/or
services to any person, firm, corporation, institution or other entity in
competition with the business of the Company. 

 

10.              No Change to Duration of Relationship. Consultant understands
and acknowledges that this Agreement does not alter, amend or expand upon any
rights Consultant may have to continue in the consulting relationship with, or
in the duration of Consultant’s consulting relationship with, the Company under
any existing agreements between the Company and Consultant, including without
limitation the Consulting Agreement, or under applicable law.

 

11.              Representations and Covenants.

 

(a)       Facilitation of Agrement. Consultant shall execute promptly, both
during and after the end of the Relationship, any proper oath, and to verify any
proper document, required to carry out the terms of this Agreement, upon the
Company’s written request to do so.

 

(b)       No Conflicts. Consultant represents and warrants that Consultant’s
performance of all the terms of this Agreement does not and will not breach any
agreement Consultant has entered into, or will enter into, with any third party,
including without limitation any agreement to keep in confidence proprietary
information or materials acquired by Consultant in confidence or in trust prior
to or during the Relationship. Consultant will not disclose to the Company or
use any inventions, confidential or non-public proprietary information or
material belonging to any previous client, employer or any other party.
Consultant will not induce the Company to use any inventions, confidential or
non-public proprietary information, or material belonging to any previous
client, employer or any other party. Consultant represents and warrants that
Consultant has listed on Exhibit C all agreements (e.g., non-competition
agreements, non-solicitation of customers agreements, non-solicitation of
employees agreements, confidentiality agreements, inventions agreements, etc.),
if any, with a current or former client, employer, or any other person or
entity, that may restrict Consultant’s ability to perform services for the
Company or Consultant’s ability to recruit or engage customers or service
providers on behalf of the Company, or otherwise relate to or restrict
Consultant’s ability to perform Consultant’s duties for the Company or any
obligation Consultant may have to the Company. Consultant shall not enter into
any written or oral agreement that conflicts with the provisions of this
Agreement.

 



8

 

 

(c)       No Other Consulting Agreements. Consultant represents and warrants
that Consultant does not presently perform nor will he perform, during the term
of the Agreement, consulting or other services for, or engage in or intend to
engage in an employment relationship with, companies whose businesses or
proposed businesses in any way, in the opinion of the Company, involve products
or services which would be competitive with the Company’s products or services,
or those products or services proposed or in development by the Company during
the term of the Agreement or would adversely affect the Consult’s ability to
perform the Services hereunder. If, however, Consultant desire to perform such
services for a third party, Consultant agrees that, in advance of accepting such
work, Consultant will promptly notify the Company in writing, specifying the
organization with which Consultant proposes to consult, provide services, or
become employed by and to provide information sufficient to allow the Company to
determine if such work would conflict with the terms of this Agreement, the
interests of the Company or further services which the Company might request of
Consultant. If the Company determines, in its so discretion, that such work
conflicts with the terms of this Agreement, the Consultant shall not undertake
such engagements. Nothing herein shall be deemed to release the Consultant with
respect to his obligations with respect to the Confidential Information pursuant
to this Agreement.

 

(d)       Non-Competition and Non-Solicitation and Non-Circumvention.

 

(i)       Non-Competition. Except as authorized by the Company’s Board of
Directors, during the term of the Relationship and for a period of twelve (12)
months thereafter, the Consultant will not (except as an officer, director,
stockholder, employee, agent or consultant of the Company or any subsidiary or
affiliate thereof) either directly or indirectly, whether or not for
consideration, (i) in any way, directly or indirectly, solicit, divert, or take
away the business of any person who is or was a customer of the Company, or in
any manner influence such person to cease doing business in part or in whole
with Company; (ii) engage in a Competing Business; or (iii) except for
investments or ownership in public entities, mutual funds and similar
investments, none of which constitute more than 5% of the ownership (provided
such ownership interest is acquired solely for investment purposes) or control
of such entities, own, operate, control, finance, manage, advise, be employed by
or engaged by, perform any services for, invest or otherwise become associated
in any capacity with any person engaged in a Competing Business; or (iv) engage
in any practice the purpose or effect of which is to intentionally evade the
provisions of this covenant. For purposes of this section, “Competing Business”
means any company or business which is engaged directly or indirectly in any
Company Business carried on or planned to be carried on (if such plans were
developed the term of the Relationship) by the Company; and “Company Business”
means the Company’s business activities and operations as conducted during the
term of the Relationship and all products conceived, planned, researched,
developed, tested, manufactured, sold, licensed, leased or otherwise distributed
or put into use by the Company, together with all services provided or planned
by the Company, during your relationship with the Company.

 



9

 

 

(ii)       Non-Solicitation and Non-Circumvention. For a period of twelve (12)
months following the termination of the Relationship, the Consultant will not
directly or indirectly, whether for your account or for the account of any other
individual or entity, solicit or canvas the trade, business or patronage of, or
sell to, any individuals or entities that were investors, customers or employees
of the Company during the term of this Agreement, or prospective customers with
respect to whom a sales effort, presentation or proposal was made by the Company
or its affiliates, during the one year period prior to the termination of the
Relationship. Without limiting the foregoing, the Consultant shall not, directly
or indirectly (i) solicit, induce, enter into any agreement with, or attempt to
influence any individual who was an employee or consultant of the Company at any
time during the term of Relationship, to terminate his or her employment
relationship with the Company or to become employed or engaged by the Consultant
or any individual or entity by which the Consultant are employed or for which
you are acting as a consultant or other advisory capacity, and/or (ii) interfere
in any other way with the employment, or other relationship, of any employee of,
or consultant to, the Company.

 

(iii)        Injunctive Relief.  The Consultant acknowledges and agrees that the
covenants and obligations of the Consultant set forth in this Agreement relate
to special, unique and extraordinary Services rendered by the Consultant to the
Company and that a violation of any of the terms of such covenants and
obligations will cause the Company irreparable injury for which adequate
remedies are not available at law.  Therefore, the Consultant agrees that the
Company shall be entitled to seek an injunction, restraining order or other
temporary or permanent equitable relief (without the requirement to post bond)
restraining the Consultant from committing any violation of the covenants and
obligations contained herein.  These injunctive remedies are cumulative and are
in addition to any other rights and remedies the Company may have at law or in
equity.



 

(e)       Voluntary Execution. Consultant certifies and acknowledges that
Consultant has carefully read all of the provisions of this Agreement, that
Consultant understands and has voluntarily accepted such provisions, and that
Consultant will fully and faithfully comply with such provisions.

 

12.              Electronic Delivery. Nothing herein is intended to imply a
right to participate in any of the Company’s equity incentive plans, however, if
Consultant does participate in such plan(s), the Company may, in its sole
discretion, decide to deliver any documents related to Consultant’s
participation in the Company’s equity incentive plan(s) by electronic means or
to request Consultant’s consent to participate in such plan(s) by electronic
means. Consultant hereby consents to receive such documents by electronic
delivery and agrees, if applicable, to participate in such plan(s) through an
on-line or electronic system established and maintained by the Company or a
third party designated by the Company.

 



10

 

 

13.              Miscellaneous.

 

(a)               Governing Law. The validity, interpretation, construction and
performance of this Agreement, and all acts and transactions pursuant hereto and
the rights and obligations of the parties hereto shall be governed, construed
and interpreted in accordance with the laws of the state of Nevada, without
giving effect to principles of conflicts of law. Consultant acknowledges that he
may not have the rights and privileges under applicable Nevada law that he might
otherwise have under the applicable laws of the United Kingdom with respect to
this Agreement which he hereby knowingly and willingly waives.

 

(b)               Entire Agreement. Except as described in redaction, this
Agreement sets forth the entire agreement and understanding between the Company
and Consultant relating to its subject matter and merges all prior discussions
between the parties to this Agreement. No amendment to this Agreement will be
effective unless in writing signed by both parties to this Agreement. The
Company shall not be deemed hereby to have waived any rights or remedies it may
have in law or equity, nor to have given any authorizations or waived any of its
rights under this Agreement, unless, and only to the extent, it does so by a
specific writing signed by a duly authorized officer of the Company. Any
subsequent change or changes in Consultant’s duties, obligations, rights or
compensation will not affect the validity or scope of this Agreement.

 

(c)               Successors and Assigns. This Agreement will be binding upon
Consultant’s successors and assigns, and will be for the benefit of the Company,
its successors, and its assigns.

 

(d)               Notices. Any notice, demand or request required or permitted
to be given under this Agreement shall be in writing and shall be deemed
sufficient when delivered personally or by overnight courier or sent by email,
or 48 hours after being deposited in the U.S. mail as certified or registered
mail with postage prepaid, addressed to the party to be notified at such party’s
address as set forth on the signature page, as subsequently modified by written
notice, or if no address is specified on the signature page, at the most recent
address set forth in the Company’s books and records.

 

(e)               Severability. If one or more of the provisions in this
Agreement are deemed void or unenforceable to any extent in any context, such
provisions shall nevertheless be enforced to the fullest extent allowed by law
in that and other contexts, and the validity and force of the remainder of this
Agreement shall not be affected. The Company and Consultant have attempted to
limit Consultant’s right to use, maintain and disclose the Company’s
Confidential Information, and to limit Consultant’s right to solicit employees
and customers only to the extent necessary to protect the Company from unfair
competition. Should a court of competent jurisdiction determine that the scope
of the covenants contained in Section 9 and 11 exceed the maximum
restrictiveness such court deems reasonable and enforceable, the parties intend
that the court should reform, modify and enforce the provision to such narrower
scope as it determines to be reasonable and enforceable under the circumstances
existing at that time. In the event that any court or government agency of
competent jurisdiction determines that, notwithstanding the terms of the
Consulting Agreement specifying Consultant’s Relationship with the Company as
that of an independent contractor, Consultant’s provision of services to the
Company is not as an independent contractor but instead as an employee under the
applicable laws, then solely to the extent that such determination is
applicable, references in this Agreement to the Relationship between Consultant
and the Company shall be interpreted to include an employment relationship, and
this Agreement shall not be invalid and unenforceable but shall be read to the
fullest extent as may be valid and enforceable under the applicable laws to
carry out the intent and purpose of this Agreement.

 



11

 

 

(f)                Remedies. Consultant acknowledges that violation of this
Agreement by Consultant may cause the Company irreparable harm, and therefore
Consultant agrees that the Company will be entitled to seek extraordinary relief
in court, including, but not limited to, temporary restraining orders,
preliminary injunctions and permanent injunctions without the necessity of
posting a bond or other security (or, where such a bond or security is required,
that a $1,000 bond will be adequate), in addition to and without prejudice to
any other rights or remedies that the Company may have for a breach of this
Agreement.

 

(g)               Advice of Counsel. Consultant acknowledges THAT, IN EXECUTING
THIS AGREEMENT, Consultant Has HAD THE OPPORTUNITY TO SEEK THE ADVICE OF
INDEPENDENT LEGAL COUNSEL, AND Consultant Has read and understands ALL OF THE
TERMS AND PROVISIONS OF THIS AGREEMENT. THIS AGREEMENT SHALL NOT BE CONSTRUED
AGAINST ANY PARTY BY REASON OF THE DRAFTING OR PREPARATION HEREOF.

 

(h)               Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, and all of which together shall constitute one and the same agreement.
Execution of a facsimile or scanned copy will have the same force and effect as
execution of an original, and a facsimile or scanned signature will be deemed an
original and valid signature.

 

(i)                 Effective Date. Regardless of the date on which this
Agreement is executed by the parties hereto, the effective date of this
Agreement is July 1, 2019.

 

[Signature Page Follows]

 

 

 

 

 



12

 



 

SIGNATURES

 

The parties have executed this Confidential Information and Invention Assignment
Agreement on the respective dates set forth below, to be effective as of the
Effective Date.

 

the company:

 

renovacare, Inc.

 

 

By: /s/ Harmel S. Rayat_____________________________________

Name: Harmel S. Rayat

Title: Chief Executive Officer

 

Address:

RenovaCare, Inc.

9375 East Shea Blvd.,

Suite 107-A

Scottsdale, AZ 85260

Attention: Harmel S. Rayat

Facsimile: 604-336-8609

Email Address: hsr@renovacareinc.com

 

 

CONSULTANT:

 

RoDNEY L. SPARKS


 

 

/s/ Rodney L. Sparks________________________________________
Name: Rodney L. Sparks

 

--------------------

Texas 78620

---------------

 

Email-----------------

 

 



1

 



 

EXHIBIT A

 

to the Confidential Information and Invention Assignment Agreement dated JULY 1,
2019

by and between

Renovacare, Inc., and Rodney Sparks

 

 

 

 

 

 

 

 



2

 



 



LIST OF PRIOR INVENTIONS
AND ORIGINAL WORKS OF AUTHORSHIP
EXCLUDED UNDER SECTION

 

The following is a list of all Inventions that, as of the Effective Date: (A)
have been created by Consultant or on Consultant’s behalf, and/or (B) are owned
exclusively by Consultant or jointly by Consultant with others or in which
Consultant has an interest, and that relate in any way to any of the Company’s
actual or proposed businesses, products, services, or research and development,
and which are not assigned to the Company hereunder: NONE

 


        Title        
   Date    Identifying Number
or Brief Description                                                

 

Except as indicated above on this Exhibit A, Consultant has no inventions,
improvements or original works to disclose pursuant to Section 5(a) of this
Agreement.

 

___ Additional sheets attached

 

Signature of Consultant: /s/ Rodney L. Sparks

 

Print Name of Consultant: Rodney l. Sparks

 

Date: July 1, 2019

 

 



1

 



 

EXHIBIT B

 

to the Confidential Information and Invention Assignment Agreement dated JULY 1,
2019

by and between

Renovacare, Inc., and Rodney L. Sparks

 

 

 

 

 

 

 

 

 

 

 

 

 

TERMINATION CERTIFICATION

 

This is to certify that Consultant does not have in Consultant’s possession, nor
has Consultant failed to return, any devices, records, data, notes, reports,
proposals, lists, correspondence, specifications, drawings, blueprints,
sketches, laboratory notebooks, flow charts, materials, equipment, other
documents or property, or copies or reproductions of any aforementioned items
belonging to [Company Name], a Nevada corporation, its subsidiaries, affiliates,
successors or assigns (collectively, the “Company”).

 

Consultant further certifies that Consultant has complied with all the terms of
the Company’s Confidential Information and Invention Assignment Agreement (the
“Confidentiality Agreement”) signed by Consultant, including the reporting of
any Inventions (as defined therein), conceived or made by Consultant or
Consultant’s personnel (solely or jointly with others) covered by the
Confidentiality Agreement, and Consultant acknowledges Consultant’s continuing
obligations under the Confidentiality Agreement.

 

Consultant further agrees that, in compliance with the Confidentiality
Agreement, Consultant will preserve as confidential all trade secrets,
confidential knowledge, data or other proprietary information relating to
products, processes, know-how, designs, formulas, developmental or experimental
work, computer programs, data bases, other original works of authorship,
customer lists, business plans, financial information or other subject matter
pertaining to any business of the Company or any of its employees, clients,
consultants or licensees.

 

Consultant further agrees that for twelve (12) months immediately following the
termination of Consultant’s Relationship with the Company, Consultant shall not
either directly or indirectly solicit any of the Company’s employees or
consultants to terminate their relationship with the Company, or attempt to
solicit employees or consultants of the Company, either for Consultant or for
any other person or entity.

 

Further, Consultant agrees that Consultant shall not use any Confidential
Information of the Company to influence any of the Company’s clients or
customers from purchasing Company products or services or to solicit or
influence or attempt to influence any client, customer or other person either
directly or indirectly, to direct any purchase of products and/or services to
any person, firm, corporation, institution or other entity in competition with
the business of the Company.

 



Date:      Consultant:           Rodney Sparks     (Signature)      

 






 

 

 

 

EXHIBIT C

 

to the Confidential Information and Invention Assignment Agreement dated JULY 1,
2019

by and between

Renovacare, Inc., and Rodney L. Sparks

 

 

 

 

 

 

 

 



1

 



 

LIST OF CONFLICTS AND AGREEMENTS PURSUANT TO

SECTION 11(b)

 

 

 

 

__X_ No conflicts

 

__X_ No agreements under Section 11(b).

 

___ Additional sheets attached

 

 

 

 

 

 

 

Consultant agrees: /s/ Rodney L. Sparks

        (Signature)

 

Print Name: Rodney L.
Sparks                                                                              Date:
July 1, 2019

 

 

 

 

 

2

 

